The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16, are rejected under 35 U.S.C. 103(a) as being unpatentable over Dalgleish et al., WO2015/189597 A1, in view of Sanchez et al., WO2013/057487. 
Applicant claims treatment of cancers comprising administration of naltrexone and metabolites or analogs in a combination therapy in first phase. Then cannabinoid in second phase. In preferred embodiments applicant claims well-known specific cannabinoids and traditional administration of combination drugs.  Applicant claims dosing and a method for determining the suitability of a subject for cannabinoid administration in the second phase. Applicant claims the dose is less than 0.5 mg/kg and for CBD the dose is less than 1000 mg/day.
Determination of the scope and content of the prior art (MPEP 2141.01 
Dalgleish et al., teaches treatment of cancers comprising administration of naltrexone or analogs in a combination therapy in first phase followed by a small molecule signaling inhibitor, such as, a cell cycle inhibitor in second phase. The prior art teaches the instantly claimed traditional administration of combination drugs and method for determining the suitability of a subject for cannabinoid administration in the second phase, which is the same as claimed. See the entire document, particularly the abstract and pp. 1-4.
Dalgleish et al., teaches naltrexone has anti-proliferative effect against many cancers, pp. 1-2, and that in combination with a small molecule signaling inhibitor, it “will maximize the drug’s pro-apoptotic and . . . anti-tumorigenic potential”, pp. 1, lines 15-18.  The prior art teaches dose of less than 0.5 mg/kg for naltrexone or its analogs, while the dose of the inhibitor depends on the specific small molecule inhibitor, pages 11-12.
Sanchez et al., teaches treatment of aggressive cancers (e.g. breast) comprising administration of cannabinoids (e.g. THC) or in a combination therapy with CBD.  The prior art teaches cannabinoids were tested and found effective against several cancer cell lines, particularly aggressive cancers, pp. 2-3, and teaches the claimed cannabinoids, table 2.2, pp. 15.
Sanchez et al., teaches THC inhibits cell cycle proliferation and CBD inhibits cell cycle progression and differentiation by inhibiting id-1 gene expression, pp. 2. The prior art teaches a dose between 1 and 2000 mg.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Dalgleish et al., is that the prior art teaches administration of small molecule signaling inhibitors instead of cannabinoids. 
The difference between the instant invention and Sanchez et al., is that the prior art fails to teach combination comprising naltrexone.  The dose by the prior art embraces the claimed dose.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).
In the instant, the motivation is from the teachings of the prior arts, well-known knowledge of combination therapy, particularly in cancer, and the problem applicant wanted to solve: avoid the prior arts.
Dalgleish et al., teaches naltrexone has anti-proliferative effect against many cancers, and that in combination with a cell cycle inhibitor, it “will maximize the drug’s pro-apoptotic and . . . anti-tumorigenic potential”. The prior art teaches naltrexone dose is less than 0.5 mg/kg while the dose of the inhibitor depends on the specific cell cycle inhibitor, pages 11-12.
Sanchez et al., teaches treatment of aggressive breast cancer comprising administration of cannabinoids (THC) or in a combination therapy with CBD.  Sanchez et al., disclosed cannabinoids are effective against several cancer cell lines, particularly aggressive cancers, and that THC inhibits cell cycle proliferation and CBD inhibits cell cycle progression and differentiation by inhibiting id-1 gene expression, pp. 2. The prior art teaches a dose between 1 and 2000 mg.
Having known as set forth by the prior arts, one of ordinary skill in the art would have known and be motivated to combine the compounds in cancer therapy.  There is reasonable expectation of success because applicant use the compounds exactly as taught by the prior arts. 
Combination therapy allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond ordinary skill to practice conventional technique of combining the drugs and administering them in a combination therapy. Such is deemed invention of reasoning not of creativity, KSR, supra.
Establishing a dose is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  It takes no more than tradition techniques to establish a dose. The claimed cell cycle inhibitor dose is within the scope of the dose by Sanchez et al.  Dalgleish et al., teaches the dose of the inhibitor depends on specific cell cycle inhibitor. Therefore, one of ordinary skill would have known and be motivated to establish cell cycle inhibitor dose at the time the invention was made with reasonable expectation of success.
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Naltrexone, analogs thereof, cannabinoids and their utility for treating cancers are known from prior arts. They were in the public domain prior to the time this application was filed.  While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining Naltrexone or analogs thereof and cannabinoids because they were known for treating cancers. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  Applicant “has added nothing to the total stock of knowledge, but has merely brought together segments of prior art and claims them in congregation as a monopoly.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
The claims are not allowable over the combination of the prior arts and knowledge well-known in the art.
Response
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. Applicant contends dosing and combination therapy are highly regulated and therefore they are routine procedures and Physicians are not allowed to experiment.  While most trial dosing are not experiments they are notoriously known practice in medicine. Applicant contends the sequence of dosing and combination therapy are not supported by the Examiner, are not described in any prior art, and no patentable weight is given to order of dosing in claim 1. Applicant contentions are not correct. Applicant must revisit the rejection, wherein Dalgleish et al., teaches treatment of cancers comprising administration of naltrexone or analogs in a combination therapy in first phase followed by a small molecule signaling inhibitor, such as, a cell cycle inhibitor in second phase. It is well-known in the art that cannabinoids are cell cycle inhibitors, e.g. Sanchez et al.
Claim 1, is drawn to treating cancer in a subject. There is no dose in claim 1, and no expected result in the claim. Even if there is expected result, such will not be given weight. Expected outcome is not given patentable weight in a method claim without actual execution of the step, In re Minton, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).
Applicant argues cell cycle inhibition is not the same as cell proliferation inhibition and that CBD is not a cell cycle inhibitor.  Again, this is not correct. Applicant must revisit scientific sources.  It is very common for POSAs to use cell cycle and cell proliferation interchangeably. However, cell proliferation is a combination of cell growth and cell division. A cell cycle is a cell division cycle.
Applicant argues the instant invention is based on the finding that naltrexone significantly increases CBD receptor in cancer cells, allowing CBD to be more effective. This is due to inherent property of naltrexone or analogs thereof. It is not applicant’s invention. In addition, Dalgleish et al., teaches naltrexone or its analogs has anti-proliferative effect against many cancers, and that in combination with a cell cycle inhibitor, it “will maximize the drug’s pro-apoptotic and . . . anti-tumorigenic potential”.
Even if Applicant discovers a new mechanism how naltrexone or its analogs acts in the body.  Such is not patentable under the US patent practice. When the drugs are used per Dalgleish et al., it must necessarily go through the new mechanism.  
“A prior art reference may anticipate without disclosing a feature of the claimed invention if that missing characteristic is necessarily present, or inherent, in the single anticipating reference. Continental Can Co. v. Monsanto Co., 948 F.2d 1264 , 1268 (Fed.Cir.1991)”. Schering Corp. v. Geneva Pharm., Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).
 “An inherent structure, composition or function [of naltrexone  or its analogs] is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the contention] is no more than showing that [the prior art] did not recognize function inherently present” in [naltrexone or its analogs]. Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for prior art composition, does not render the old composition patentably new to the discoverer, Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  
Under the US patent practice applicant is not allowed to circumvent the law by combining non-patentable inventions.  Applicant “has added nothing to the total stock of knowledge, but has merely brought together segments of prior art and claims them in congregation as a monopoly. A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
The claims are not allowable over the combination of the prior arts and knowledge well-known in the art.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
October 17, 2022